
	

114 SRES 431 ATS: Recognizing the immeasurable benefits of the national 4-H program to the young people of the United States and supporting the campaign to expand the 4-H program.
U.S. Senate
2016-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 431
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2016
			Mr. Wicker (for himself, Ms. Heitkamp, Mr. Alexander, Ms. Baldwin, Mr. Barrasso, Mr. Blunt, Mr. Boozman, Mr. Brown, Mrs. Capito, Mr. Casey, Mr. Cassidy, Mr. Cochran, Mr. Coons, Mr. Cornyn, Mr. Crapo, Mr. Daines, Mr. Donnelly, Mr. Enzi, Mr. Gardner, Mr. Isakson, Mr. Kirk, Mr. King, Mr. McCain, Mr. Moran, Ms. Murkowski, Mr. Peters, Mr. Risch, Mr. Roberts, Ms. Stabenow, Mr. Tillis, Mr. Udall, Mr. Vitter, Mr. Merkley, Mrs. Ernst, and Mr. Inhofe) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the immeasurable benefits of the national 4-H program to the young people of the United
			 States and supporting the campaign to expand the 4-H program.
	
	
 Whereas in the late 1800s, 4-H clubs developed in rural communities to promote agricultural education among young people;
 Whereas the Smith-Lever Act (7 U.S.C. 341 et seq.) established the cooperative extension services, which resulted in a national 4-H program;
 Whereas the 4-H program and pledge are based on the values of community service, public leadership, and healthful living;
 Whereas 4-H has played an indispensable role in shaping the lives of young leaders in rural areas of the United States for over 100 years;
 Whereas nearly 6,000,000 young people are currently involved in 4-H, 40 percent of whom are from urban and suburban backgrounds;
 Whereas the 4-H program has evolved to include opportunities for 4-H youth to become proficient in— (1)science, technology, engineering, and math (STEM); and
 (2)citizenship and public speaking; Whereas young people who participate in 4-H are twice as likely as their peers who are not involved in 4-H—
 (1)to be civically engaged; (2)to participate in science, engineering, and computer technology programs outside of school; and
 (3)to make healthful life choices; Whereas the National 4-H Congress, National 4-H Conference, and Citizenship Washington Focus give hundreds of young people who participate in 4-H the opportunity to exercise leadership skills nationally and to learn about the history and government of the United States; and
 Whereas in April 2016, the National 4-H Council launched a Grow True Leaders campaign to expand the benefits of 4-H to more communities, with the goal of creating 10,000,000 True Leaders by 2025: Now, therefore, be it
		
	
 That the Senate— (1)recognizes 4-H as a vital organization for training the next generation for national leadership;
 (2)congratulates the National 4-H Council on its Grow True Leaders campaign; and (3)supports the efforts of the National 4-H Council to grow and diversify the 4-H program.
			
